DETAILED ACTION

Response to Amendment
The Amendment filed 9/19/2022 has been entered. Claims 1-9 remain pending in the application. Claims 10-20 were cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Efthimiadis (US 20100011583 A1).
Regarding claim 1, Efthimiadis teaches a method for retaining a shaving razor component (20) in a razor cartridge (see Figures 1-3), the method comprising: 
providing the razor cartridge comprising: 
a first housing portion (12) having a first top surface positioned on a first plane (see annotated Figure 2); 
one or more razor blade members (the two blade 62 closer to 12F) mounted in the first housing portion and each of the one or more razor blade members comprising a blade with a cutting edge (62 and the cutting edge of 62); and 
a second housing portion (30) rotatably attached to the first housing portion (rotatable via x, see Figure 2), the second housing portion comprising a second top surface positioned on a second plane (under the broadest reasonable interpretation “a second top surface positioned on a second plane” only require a plane is in contact with any portion of the surface, therefore the plane on the curved inner surface of 34 meets the claimed limitation, see annotated Figure 2), wherein the second top surface comprises an engagement surface (see annotated Figure 2) configured to receive the shaving razor component (see annotated Figure 2), the second housing portion having a first position wherein the second plane is positioned at an angle of between negative 30 degrees and 30 degrees with respect to the first plane (the planes are parallel, therefore considered as zero degrees, thus meeting the limitation, see annotated Figure 2) and a second position wherein the second plane is positioned at an angle of between 70 degrees to 130 degrees with respect to the first plane (90 degrees, see annotated Figure 3); 
with the second housing portion in the first position, positioning the shaving razor component against the engagement surface (the shaving razor component is the trimmer blade 20, see Figure 2); and 
moving the second housing portion with respect to the first housing portion such that the second housing portion is in the second position and the shaving razor component is disposed between the first and second housing portions (between at least element 14a of the first housing portion and the second housing portion, see annotated Figure 3).

    PNG
    media_image1.png
    737
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    976
    975
    media_image2.png
    Greyscale

	Regarding claim 2, Efthimiadis teaches moving the second housing portion to the second position comprises rotating the second housing portion about an axis that is parallel to the cutting edges of the blades of the one or more razor blade members (moving about the axis of x, which goes into the page, same as the cutting edges of the blade, see Figures 2-3).
Regarding claim 4, Efthimiadis teaches an upper surface of the shaving razor component comprises a skin engaging surface (the surface extending from the cutting edge of the blade can engage the skin when the device is held at some angles, therefore, that surface is a skin engaging surface) and wherein the shaving razor component is disposed between the first and second housing portions such that when the second housing portion is moved to the second position (see Figure 3), the skin engaging surface is substantially parallel to the first plane (always substantially parallel to the first plane, see Figure 2-3).
Regarding claim 5, Efthimiadis teaches engaging the first and second housing portions together to hold the second housing portion in the second position (see Figure 2).
Regarding claim 6, Efthimiadis teaches engaging the first and second housing portions together comprises engaging the first and second housing portions with a snap fit (resiliently fitting surface of 30 with 14a meets snap fit, see Figure 2, paragraph 0055).
Regarding claim 8, Efthimiadis teaches the second housing portion is rotatably attached to the first housing portion by first and second hinges and wherein moving the second housing portion to the second position comprises rotating the second housing portion about the first and second hinges (two hinges 32a-b each end of 30, see Figures 4 and 6).
Regarding claim 9, Efthimiadis teaches rotating the second housing portion about the first and second hinges (two hinges 32a-b each end of 30, see Figures 4 and 6) comprises deforming at least a portion of the first and second hinges (at least deforming 42.38 to snap fit, paragraph 0055, see Figures 4 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Efthimiadis (US 20100011583 A1).
Regarding claim 3, Efthimiadis further teaches moving the second housing portion to the second position comprises rotating the second housing portion by an angle with respect to the first housing portion.
Efthimiadis fails to clearly show the angle is 90 degrees. 
Furthermore, with respect to the specific angle of 90 degrees, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the device of Efthimiadis to have the specific angle of 90 degrees for the desired size opening for the end user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Francis (US 4932123) in view of Violex (DE 202014011099 U1).
Regarding claim 7, Efthimiadis teaches all elements of the current invention as set forth in claim 5 stated above.
Efthimiadis fails to teach engaging the first and second housing portions together comprises installing first and second clips.
Violex teaches a cartridge including a first portion (13) and a second portion (53), wherein the first and second housing portions together comprises installing first and second clips (87, 89, see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the method of Efthimiadis to add the clips, as taught by Violex. As one of ordinary skill in the art understand that the clips provides additional security for the construction of the razor and can help to prevent the blades from falling out. 

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 9/19/2022, with respect to the rejection(s) of claim(s) 1-6 and 7-9 under Francis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Efthimiadis.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art understand that the clips provides additional security for the construction of the razor and can help to prevent the blades from falling out.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/27/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724